—In an action to recover damages for personal injuries, the defendant Case Street Condominium, Inc., appeals from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated September 9, 1998, as denied that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it, and the plaintiff cross-appeals from so much of the same order as denied his cross motion for summary judgment on the issue of liability against the defendant Case Street Condominium, Inc.
Ordered that the order is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
There are triable issues of fact which require the denial of summary judgment. S. Miller, J. P., O’Brien, McGinity and Feuerstein, JJ., concur.